DETAILED ACTION   

1.	The Office Action is in response to Application 17466418 filed on 09/03/2021. Claim 1-20 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 09/03/2021, 08/05/2022,  10/28/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claim 1-10  are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1-2, 5-11, 13-15, of US Patent US 11172197 indicated below.  
For Claim 1-10  , although the conflicting claims are not identical, they both are dealing with   method of signaling an intra prediction mode.  As clearly indicated in the table below, each claimed limitations of claim 1-10  of the current application are anticipated by the corresponding limitations of claim 1-2, 5-11, 13-15, of the reference patent.

US 11172197
 Current Application
Claim 1:

A method of signaling an intra prediction mode used to encode a current block in an encoded video bitstream using at least one processor, the method comprising: 
determining a plurality of candidate intra prediction modes; 
generating a most probable mode (MPM) list using the plurality of candidate intra prediction modes; 
signaling a reference line index indicating a reference line used to encode the current block from among a plurality of reference lines including an adjacent reference line and a plurality of non-adjacent reference lines; 
and signaling an intra mode index indicating the intra prediction mode, wherein the MPM list is generated based on the reference line used to encode the current block and whether an intra sub-partition (ISP) mode is enabled, 
Claim 11’s limitation:
wherein the ISP mode relates to dividing luma intra-predicted blocks vertically or horizontally into sub-partitions based on block size dimensions
wherein a first intra prediction mode of the MPM list is a planar mode, and wherein the reference line index is signaled before one or more ISP syntax elements indicating whether the ISP mode is enabled
Clam 13’s limitation:
wherein based on the reference line being the adjacent reference line and the ISP mode being disabled, the MPM list includes all of the candidate intra prediction modes.
Claim 14’s limitation:
wherein a DC mode is included in the plurality of candidate intra prediction modes, and wherein based on the reference line being the adjacent reference line and the ISP mode being enabled, the MPM list includes all of the candidate intra prediction modes except for the DC mode
Claim 2’s limitation:
wherein a DC mode is included in the plurality of candidate intra prediction modes, wherein based on the reference line being the adjacent reference line and the ISP mode being disabled, the MPM list includes all of the candidate intra prediction modes, and wherein based on the reference line being the adjacent reference line and the ISP mode being enabled, the MPM list includes all of the candidate intra prediction modes except for the DC mode.

Claim 15’s limitation:
wherein a DC mode and the planar mode are included in the plurality of candidate intra prediction modes, and wherein based on the reference line being the one from among the plurality of non-adjacent reference lines, the MPM list includes all of the candidate intra prediction modes except for the DC mode and the planar mode

Claim 5’s limitation:

wherein the MPM list is a same MPM list based on the reference line being the adjacent reference line and the ISP mode being disabled, based on the reference line being the adjacent reference line and the ISP mode being enabled, and based on the reference line being the one from among the plurality of non-adjacent reference lines
Claim 6’s limitation:

wherein a second intra prediction mode of the MPM list is a DC mode.
Claim 7’s limitation:
wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first one or two bins of the intra mode index are context coded, wherein a context is determined based on whether the ISP mode is enabled
Claim 8’s limitation:

wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first one or two bins of the intra mode index are context coded, wherein a context is determined based on a value of the reference line index
Claim 9’s limitation:

wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first one or two bins of the intra mode index are context coded, wherein a context is determined based on whether the ISP mode is enabled and the reference line index
Claim 10’s limitation:
wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first two bins of the intra mode index are context coded, wherein a context is determined based on the intra mode index and a reference line index indicating a reference line used to encode a neighboring block
Claim 1 


A method of signaling an intra prediction mode used to encode a current block in an encoded video bitstream using at least one processor, the method comprising: 

determining a plurality of candidate intra prediction modes; 

generating a most probable mode (MPM) list using the plurality of candidate intra prediction modes; 

signaling a reference line index indicating a reference line used to encode the current block from among a plurality of reference lines including an adjacent reference line and a plurality of non-adjacent reference lines; 

and signaling an intra mode index indicating the intra prediction mode, wherein the MPM list is generated based on the reference line used to encode the current block and whether an intra sub-partition (ISP) mode is enabled, 

wherein the ISP mode relates to dividing luma intra-predicted blocks vertically or horizontally into sub-partitions based on block size dimensions, 



wherein a first intra prediction mode of the MPM list is a planar mode.


Claim 2’s limitation:
wherein a DC mode is included in the plurality of candidate intra prediction modes, wherein based on the reference line being the adjacent reference line and the ISP mode being disabled, the MPM list includes all of the plurality of candidate intra prediction modes, 


and wherein based on the reference line being the adjacent reference line and the ISP mode being enabled, the MPM list includes all of the plurality of candidate intra prediction modes except for the DC mode.



Claim 3’s limitation:

wherein a DC mode is included in the plurality of candidate intra prediction modes, and wherein based on the reference line being the adjacent reference line and the ISP mode being enabled, the MPM list includes all of the plurality of candidate intra prediction modes except for the DC mode


Claim 4’s limitation:


wherein a DC mode and the planar mode are included in the plurality of candidate intra prediction modes, and wherein based on the reference line being the one from among the plurality of non-adjacent reference lines, the MPM list includes all of the plurality of candidate intra prediction modes except for the DC mode and the planar mode.

Claim 5’s limitation:


wherein the MPM list is a same MPM list based on the reference line being the adjacent reference line and the ISP mode being disabled, based on the reference line being the adjacent reference line and the ISP mode being enabled, and based on the reference line being the one from among the plurality of non-adjacent reference lines
Claim 6’s limitation:

wherein a second intra prediction mode of the MPM list is a DC mode


Claim 7’s limitation:

wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first one or two bins of the intra mode index are context coded, wherein a context is determined based on whether the ISP mode is enabled.

Claim 8’s limitation:

wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first one or two bins of the intra mode index are context coded, wherein a context is determined based on a value of the reference line index.


Claim 9’s limitation:

wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first one or two bins of the intra mode index are context coded, wherein a context is determined based on whether the ISP mode is enabled and the reference line index

Claim 10’s limitation:

wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first two bins of the intra mode index are context coded, wherein a context is determined based on the intra mode index and a reference line index indicating a reference line used to encode a neighboring block






6. 	Claim 11-19  are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 12, 11, 13-15, 5-9 of US Patent US 11172197 indicated below.  
For Claim 11-19, although the conflicting claims are not identical, they both are dealing with device of signaling an intra prediction mode.  As clearly indicated in the table below, each claimed limitations of claim 11-19 of the current application are anticipated by the corresponding limitations of claim 12, 11, 13-15, 5-9 of the reference patent.

US 11172197
 Current Application
Claim 12:

A device for signaling an intra prediction mode used to encode a current block in an encoded video bitstream, the device comprising: 
at least one memory configured to store program code; 
and at least one processor configured to read the program code and operate as instructed by the program code, the program code including: 
determining code configured to cause the at least one processor to determine a plurality of candidate intra prediction modes; 
generating code configured to cause the at least one processor to generate a most probable mode (MPM) list using the plurality of candidate intra prediction modes; 
first signaling code configured to cause the at least one processor to signal a reference line index indicating a reference line used to encode the current block from among a plurality of reference lines including an adjacent reference line and a plurality of non-adjacent reference lines; 
and second signaling code configured to cause the at least one processor to signal an intra mode index indicating the intra prediction mode, wherein the MPM list is generated based on the reference line used to encode the current block and whether an intra sub-partition (ISP) mode is enabled,
claim 11’s limitation:
wherein the ISP mode relates to dividing luma intra-predicted blocks vertically or horizontally into sub-partitions based on block size dimensions
wherein a first intra prediction mode of the MPM list is a planar mode, and wherein the reference line index is signaled before one or more ISP syntax elements indicating whether the ISP mode is enabled
Claim 13’s limitation:
wherein based on the reference line being the adjacent reference line and the ISP mode being disabled, the MPM list includes all of the candidate intra prediction modes
Claim 14’s limitation:
wherein a DC mode is included in the plurality of candidate intra prediction modes, and wherein based on the reference line being the adjacent reference line and the ISP mode being enabled, the MPM list includes all of the candidate intra prediction modes except for the DC mode


Claim 15’s limitation:
wherein a DC mode and the planar mode are included in the plurality of candidate intra prediction modes, and wherein based on the reference line being the one from among the plurality of non-adjacent reference lines, the MPM list includes all of the candidate intra prediction modes except for the DC mode and the planar mode

Claim 5’s limitation:

wherein the MPM list is a same MPM list based on the reference line being the adjacent reference line and the ISP mode being disabled, based on the reference line being the adjacent reference line and the ISP mode being enabled, and based on the reference line being the one from among the plurality of non-adjacent reference lines
Claim 6’s limitation:

wherein a second intra prediction mode of the MPM list is a DC mode.
Claim 7’s limitation:
wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first one or two bins of the intra mode index are context coded, wherein a context is determined based on whether the ISP mode is enabled
Claim 8’s limitation:

wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first one or two bins of the intra mode index are context coded, wherein a context is determined based on a value of the reference line index
Claim 9’s limitation:

wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first one or two bins of the intra mode index are context coded, wherein a context is determined based on whether the ISP mode is enabled and the reference line index

Claim 11 


A device for signaling an intra prediction mode used to encode a current block in an encoded video bitstream, the device comprising: 

at least one memory configured to store program code; 

and at least one processor configured to read the program code and operate as instructed by the program code, the program code including: 

determining code configured to cause the at least one processor to determine a plurality of candidate intra prediction modes; 

generating code configured to cause the at least one processor to generate a most probable mode (MPM) list using the plurality of candidate intra prediction modes; 

first signaling code configured to cause the at least one processor to signal a reference line index indicating a reference line used to encode the current block from among a plurality of reference lines including an adjacent reference line and a plurality of non-adjacent reference lines; 
and second signaling code configured to cause the at least one processor to signal an intra mode index indicating the intra prediction mode, wherein the MPM list is generated based on the reference line used to encode the current block and whether an intra sub-partition (ISP) mode is enabled, 

wherein the ISP mode relates to dividing luma intra-predicted blocks vertically or horizontally into sub-partitions based on block size dimensions, 



wherein a first intra prediction mode of the MPM list is a planar mode.


Claim 12’s limitation:
wherein based on the reference line being the adjacent reference line and the ISP mode being disabled, the MPM list includes all of the plurality of candidate intra prediction modes



Claim 13’s limitation:

wherein a DC mode is included in the plurality of candidate intra prediction modes, and wherein based on the reference line being the adjacent reference line and the ISP mode being enabled, the MPM list includes all of the plurality of candidate intra prediction modes except for the DC mode


Claim 14’s limitation:


wherein a DC mode and the planar mode are included in the plurality of candidate intra prediction modes, and wherein based on the reference line being the one from among the plurality of non-adjacent reference lines, the MPM list includes all of the plurality of candidate intra prediction modes except for the DC mode and the planar mode.

Claim 15’s limitation:


wherein the MPM list is a same MPM list based on the reference line being the adjacent reference line and the ISP mode being disabled, based on the reference line being the adjacent reference line and the ISP mode being enabled, and based on the reference line being the one from among the plurality of non-adjacent reference lines
Claim 16’s limitation:

wherein a second intra prediction mode of the MPM list is a DC mode


Claim 17’s limitation:

wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first one or two bins of the intra mode index are context coded, wherein a context is determined based on whether the ISP mode is enabled.

Claim 18’s limitation:

wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first one or two bins of the intra mode index are context coded, wherein a context is determined based on a value of the reference line index.


Claim 19’s limitation:

wherein based on the reference line index indicating that the reference line is the adjacent reference line, a first one or two bins of the intra mode index are context coded, wherein a context is determined based on whether the ISP mode is enabled and the reference line index



7. 	Claim 20  is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 21, 11 of US Patent US 11172197 indicated below.  
For Claim 20, although the conflicting claims are not identical, they both are dealing with non-transitory computer-readable medium storing instructions of signaling an intra prediction mode.  As clearly indicated in the table below, each claimed limitations of claim 20 of the current application are anticipated by the corresponding limitations of claim 21,  11 of the reference patent.

US 11172197
 Current Application
Claim 21:

A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors of a device for signaling an intra prediction mode used to encode a current block in an encoded video bitstream, cause the one or more processors to: 
determine a plurality of candidate intra prediction modes; 
generate a most probable mode (MPM) list using the plurality of candidate intra prediction modes; 
signal a reference line index indicating a reference line used to encode the current block from among a plurality of reference lines including an adjacent reference line and a plurality of non-adjacent reference lines; 
and signal an intra mode index indicating the intra prediction mode, wherein the MPM list is generated based on the reference line used to encode the current block and whether an intra sub-partition (ISP) mode is enabled, 
claim 11’s limitation:
wherein the ISP mode relates to dividing luma intra-predicted blocks vertically or horizontally into sub-partitions based on block size dimensions
wherein a first intra prediction mode of the MPM list is a planar mode, and wherein the reference line index is signaled before one or more ISP syntax elements indicating whether the ISP mode is enabled

Claim 20 


A non-transitory computer-readable medium storing instructions, the instructions comprising: 

one or more instructions that, when executed by one or more processors of a device for signaling an intra prediction mode used to encode a current block in an encoded video bitstream, cause the one or more processors to: 

determine a plurality of candidate intra prediction modes; 

generate a most probable mode (MPM) list using the plurality of candidate intra prediction modes; 

signal a reference line index indicating a reference line used to encode the current block from among a plurality of reference lines including an adjacent reference line and a plurality of non-adjacent reference lines; 

and signal an intra mode index indicating the intra prediction mode, wherein the MPM list is generated based on the reference line used to encode the current block and whether an intra sub-partition (ISP) mode is enabled, 
wherein the ISP mode relates to dividing luma intra-predicted blocks vertically or horizontally into sub-partitions based on block size dimensions, wherein a first intra prediction mode of the MPM list is a planar mode.






8. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
9.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423